Citation Nr: 0811589	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  06-01 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial, compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from May 1948 to April 1952.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2004 rating decision in which the RO, inter 
alia, denied service connection for tinnitus and for 
bilateral hearing loss.  The veteran filed a notice of 
disagreement (NOD) in July 2005, and the RO issued a 
statement of the case (SOC) in December 2005.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in January 2006.

In September 2006, the Board remanded the claims to the RO, 
via the Appeals Management Center (AMC), in Washington, D.C., 
for additional development.  After completing the requested 
action, the AMC continued the denial of the claim for service 
connection for tinnitus (as reflected in a September 2007 
SSOC).  The AMC also granted service connection for bilateral 
hearing loss and assigned a noncompensable (zero percent) 
rating (as reflected in a September 2007 rating decision).  
In a February 2008 post remand brief, the veteran's 
representative requested a higher initial rating for the 
veteran's bilateral hearing loss, as well continued to 
request service connection for tinnitus.  Thereafter, the AMC 
returned these matters to the Board for further appellate 
consideration.

The Board's decision on the claim for service connection for 
tinnitus is set forth below.  The claim for an initial, 
compensable rating for bilateral hearing loss-for which the 
veteran has completed the first of two actions needed to 
perfect an appeal of this matter-is addressed in the remand 
following the order; this matter is being remanded to RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran when further action, on his part, is 
required.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for tinnitus has 
been accomplished.

2.  Competent, persuasive evidence does not establish the 
presence of tinnitus.

3.  Even if the Board were to accept as credible the 
veteran's assertions that he currently experiences tinnitus, 
the only competent, probative opinion on the question of 
whether there exists a  relationship between any current 
tinnitus and service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id.; Pelegrini, 18 Vet. App. at 
112.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
the VCAA notice requirements may, nonetheless, be satisfied 
if any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, September 2004 and October 2006 letters 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection for tinnitus, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
that is relevant to the claim.  The October 2006 letter also 
informed the veteran how disability ratings and effective 
dates are assigned and the type of evidence that impacts 
those determinations.

After issuance of each letter, and opportunity for the 
veteran to respond, the September 2007 SSOC reflects 
readjudication of the claim.  Hence, while some notice was 
provided to the veteran after the November 2004 initial 
adjudication of the claim, the veteran is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the claim for service connection for tinnitus.  
Pertinent evidence associated with the claims file consists 
of the veteran's service medical records, as well VA 
outpatient treatment (VAOPT) records and reports of VA 
examinations.  Also of record and considered in connection 
with the appeal are written statements s provided by the 
veteran and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided,  at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d) (2007).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the criteria for 
service connection for tinnitus are not met.

Initially, the Board notes that there is no competent, 
persuasive evidence of record establishing that the veteran 
has tinnitus.  Congress has specifically limited entitlement 
to service connection for disease or injury to cases where 
such incidents have resulted in disability.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2007).  Thus, evidence of 
current disability is a fundamental requirement for a grant 
of service connection.  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 
(F.3d 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997)).  In McClain, the Court held that the requirement of 
the existence of a current disability is satisfied when a 
veteran has a disability at the time he files his claim for 
service connection or during the pendency of that claim, even 
if the disability resolves prior to adjudication of the 
claim.  12 Vet. App.  at 321.  In this case, in  a July 2004 
statement in support of claim (VA Form 21-4138)  the veteran  
wrote that his ears "constantly ring since service."  
However, on December 1952 VA examination shortly after 
service, the ears and hearing were specifically found to be 
normal, and the veteran did not then complain of tinnitus.  

Moreover, the physician who prepared a  July 2007 VA 
examination report wrote that, although the veteran felt an 
"echo" in his ears, "he reports no tinnitus," thus 
indicating that the symptoms described and experienced by the 
veteran did not constitute tinnitus.  In addition, the 
audiologist who prepared the September 2007 VA examination 
report wrote that there was no history of tinnitus.  While 
the veteran is competent to testify as to observable symptoms 
such as ringing in his ears, see Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995), the veteran's testimony in this 
regard-that he has experienced constant ringing in the ears 
since service-appears to be contradicted by all of 
dcocumentary  evidence relating to evaluation of the ears-to 
specifically include  the December 1952 and July and 
September 2007 VA examination reports, which indicated either 
no ear abnormalities or no tinnitus.  

The Board further notes that, even if the Board were to 
accept as credible the veteran's assertions that he currently 
has tinnitus,  the claim for service connection would still 
have to be denied on the basis of nexus to service.

There are no complaints, notations, or diagnoses of tinnitus 
in the service medical records, and the ears were normal on 
the March 1952 separation examination, as well as the 
December 1952 VA examination.  The first evidence of possible 
symptoms of tinnitus is the veteran's complaint of ringing in 
the ears in the July 2004 statement in support of claim, more 
than fifty years after service.  The Board points out that 
passage of so many years between discharge from active 
service and manifestation of a claimed disability is a factor 
that weighs against a claim for service connection.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Further, the only competent, persuasive  opinion addressing 
whether any tinnitus or similar symptomatology is related to 
service weighs against the claim.   After reviewing the 
claims file and examining the veteran, the July 2007 examiner 
concluded that the echo the veteran felt in his ears is due 
to his allergic rhinitis, which had begun about four or five 
years previously, and subsequent possible eustachian tube 
dysfunction.  As the July 2007 VA examiner explained the 
reasons for his opinion following his review of the claims 
file and examination of the veteran, the Board finds that his 
opinion-that the echo in the ears felt by the veteran was 
related to recent allergic rhinitis and not service-is 
probative of the medical nexus question.  See Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing 
the probative value of a medical opinion include the 
physician's access to the claims file and the thoroughness 
and detail of the opinion); Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion the physician reaches).

Significantly, neither the veteran nor his representative has 
identified or even alluded to the existence of any contrary 
medical opinion-one that would, in fact, support a 
relationship between any tinnitus or similar symptoms and 
service. 

Moreover, neither veteran nor his representative (in argument 
advanced on the veteran's behalf), can support a finding of 
medical nexus on the basis of their assertions, alone.  
Matters of diagnosis and etiology are within the province of 
trained  professionals.  Jones v. Brown, 7 Vet. App. 134, 
137-138 (1994).  As laypersons, neither the veteran nor his 
representative is shown to have the appropriate medical 
training and expertise to competently render a probative 
opinion on a medical matter.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  Hence, the lay 
assertions in this regard have no probative value.

For all the foregoing reasons, the claim for service 
connection for tinnitus must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 and Supp. 
2007); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for tinnitus is denied.




REMAND

As noted, in a September 2007 rating decision, the AMC 
granted service connection for bilateral hearing loss and 
assigned a noncompensable rating.  In the February 2008 post 
remand brief (p. 3), the veteran's representative requested a 
higher rating for this disability.  The Board finds that this 
document-filed within one year of notification of the 
September 2007 rating decision-constitutes a valid NOD as to 
the initial rating assigned for bilateral hearing loss.  See 
38 C.F.R. §§ 20.201, 20.302(a) (2007).  See also Fenderson v. 
West, 12 Vet. App. 119 (1999) (discussing claims in which a 
veteran timely appeals a rating initially assigned when 
service connection is granted).  However, the RO has yet to 
issue a SOC with respect to this claim, the next step in the 
appellate process.  See 38 C.F.R. § 19.29 (2007); Manlincon 
v. West, 12 Vet. App. 238, 240- 41 (1999); Holland v. Gober, 
10 Vet. App. 433, 436 (1997).  Consequently, this matter must 
be remanded to the RO for the issuance of a SOC.  Id.  

The Board emphasizes, however, that to obtain appellate 
review of any issue not currently in appellate status, a 
perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 20.200, 20.201, 20.202 
(2007).

Accordingly, this matter is hereby REMANDED to RO, via the 
AMC, for the following action:

1.  The RO must furnish to the veteran 
and his representative a SOC on the 
matter of an initial, compensable rating 
for bilateral hearing loss, along with a 
VA Form 9, and afford them the 
appropriate opportunity to submit a 
substantive appeal perfecting an appeal 
on that issue.

2.  The veteran and his representative 
are hereby reminded that to obtain 
appellate review of any matter not 
currently in appellate status, a timely 
appeal must be perfected-here, as 
regards the initial, compensable rating 
assigned for tinnitus, within 60 days of 
the issuance of the SOC on this matter.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


